UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1111



CHARLES T. CONAWAY; ANTHONY JOSEPH SULHOFF;
BARRY CANNON; FRED H. TROUT, JR.; GEORGE F.
GOSLEE,

                                          Plaintiffs - Appellants,

          versus


PENINSULA REGIONAL MEDICAL CENTER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-193-S)


Submitted:   November 30, 2000         Decided:     December 28, 2000


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Love, Baltimore, Maryland; W. Michael Pierson, Baltimore,
Maryland, for Appellants.       Bruce S. Harrison, Patrick M.
Pilachowski, Eric Hemmendinger, SHAWE & ROSENTHAL, L.L.P., Bal-
timore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court’s order granting summary

judgment to Peninsula Regional Medical Center on their employment

discrimination/retaliation claims. We have reviewed the record and

the parties’ briefs, as well as the district court’s opinion, and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. Conaway v. Peninsula Regional Medical Ctr.,

No. CA-99-193-S (D. Md. Dec. 22, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2